Citation Nr: 1307132	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (also claimed as dysthymia and major depression).

3.  Entitlement to an effective date prior to January 16, 2006 for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (also claimed as dysthymia and major depression).

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for cataracts and laser scars, as residuals of clinically significant macular edema (claimed as eye problems).

6.  Entitlement to service connection for chronic kidney disease.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in December 2006, March 2010, and May 2011. 

While both the type II diabetes mellitus and coronary artery disease service connection claims were reopened in a May 2012 Statement of the Case, the Board has characterized these claims as "new and material evidence" claims, as was indicated in the appealed May 2011 rating decision.  The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156(a) (2012) regardless of the actions of the RO.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).
 

FINDING OF FACT

In February 2013, the Board received notification that the Veteran died in November 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


